 478DECISIONSOF NATIONALLABOR RELATIONS BOARDLocal 98,United Association of Journeymen andApprentices of the Plumbing and Pipe Fitting In-dustryoftheUnitedStatesandCanada,AFL-CIOandParks Installation Company andLocal 7-389, Oil,Chemical and AtomicWorkersInternational Union,AFL-CIO. Case 7-CD-201June 17, 1970DECISION AND ORDERBY MEMBERSFANNING,BROWN,AND JENKINSUpon a charge filed on April 29, 1968, and anamended charge filed on May 14, 1968, by ParksInstallationCompany, herein called the Employer,the General Counsel of the National Labor Rela-tionsBoard, by the Regional Director for Region 7,issued a complaint dated August 12, 1969, againstLocal 98, United Association of Journeymen andApprentices of the Plumbing and Pipe Fitting In-dustry of the United States and Canada, AFL-CIO,herein called the Respondent, alleging that theRespondent had engaged in unfair labor practicesaffecting commerce within the meaning of Section8(b)(4)(i) and (ii)(D) and Section 2(6) and (7) ofthe National Labor Relations Act, as amended. Co-pies of the charges and the complaint with notice ofhearing were duly served on the parties. Thereafter,the Respondent filed an answer in which,inter alia,itdenied, the commission of any unfair labor prac-tices.Pursuant to the provisions of Section 3(b) of theAct, the Board has delegated its powers in connec-tion with this case to a three-member panel.With respect to the unfair labor practices, thecomplaint alleged that: pursuant to Section 10(k)of the Act, the Board heard and made a determina-tion of dispute out of which the charged unfairlabor practices arose; the employees of the Em-ployer,who are currently represented by Local7-389, Oil, Chemical and Atomic Workers Interna-tional Union, AFL-CIO, herein called OCAW, areentitled to perform the installation of fuel, lubricat-ing oil, pneumatic piping systems, including thesetting and placement of associated storage tanks,piping systems, air compressors, pneumatic lifts andpumps, at gasoline service stations located withintheRespondent'sgeographic jurisdiction; theRespondent is not entitled by means proscribed bySection 8(b)(4)(D) of the Act to force or requirethe Employer to award the above work to its mem-bers or employees it represents; the Respondent hasnot complied with the Board's Decision and Deter-minationof Dispute (177 NLRB 879); the Respon-dent since sometime in February 1968, and at alltimes thereafter, by means proscribed by Section8(b)(4)(D) has engaged in conduct an object ofwhich was to force or require the Employer to as-sign the disputed work to employees who are mem-bers of Respondent rather than to employees whoare represented by the OCAW; and by such con-duct the Respondent has engaged in unfair laborpractices affecting commerce within the meaning ofSection 8(b)(4)(i) and (ii)(D) and Section 2(6)and (7) of the Act.On October 7, 1969, the parties filed with theBoard under the provisions of Section 102.50 of theBoard'sRulesandRegulations,Series8,asamended, a joint motion that the proceedings betransferred to the Board. The motion contains astipulation that the charge, amended charge, com-plaint, answer, order postponing hearing indefinite-ly dated September 10, 1968, and the entire recordmade at the hearing held pursuant to Section 10(k)of the Act, as evidenced by the official transcript ofthe hearing held on August 15, 19, and 28, 1968,including all exhibits, constitutes the entire recordin this case, and that no further oral testimony isnecessary or desired by any of the parties. Theparties also waived any further hearings, the mak-ing of findings of fact and conclusions of law by aTrial Examiner, the issuance of a Trial Examiner'sDecision, and submitted the case for findings offact, conclusions of law, and an order directly bythe Board. On October 8, 1969, the Board grantedthemotion and this proceeding was duly trans-ferredtoand continued before the Board.Thereafter, the General Counsel filed a memoran-dum with the Board.Upon the basis of the aforesaid stipulation, theGeneral Counsel's memorandum, and the entirerecord in this case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYERParks Installation Company is a Michigan cor-poration engaged in the business of installing tanks,air piping, hydraulic lifts, and service station equip-ment in gasoline service stations. During the fiscalyear, ending November 30, 1967, its gross revenuewas approximately $500,000. During the sameperiod of time, its gross revenue from sales and per-formance of services to Mobil Oil Corporation ex-ceeded $50,000. We find that the Employer is en-gaged in commerce within the meaning of Section2(6) and (7) of the Act and that it will effectuatethe purposes of the Act to assert jurisdiction herein.Upon the basis of the facts developed at the 10(k)proceeding and the facts alleged in the complaintand admitted by the Respondent, we find that Bor-man Food Stores, Inc., Mobil Oil Corporation,183 NLRB No. 57 LOCAL 98,PLUMBERS,AFL-CIO479Smith & Andrews Construction Company,McFar-land-Dorman Plumbing & Heating,Inc.,Coster-KittiCompany,and Trevarrow,Inc., are also em-ployers engaged in commerce within the meaning ofSection 2(6) and(7) of the Act.H.THELABOR ORGANIZATIONS INVOLVEDThe parties stipulated,and we find,that theRespondent and theOCAWare labor organizationswithin the meaning of Section2(5) of the Act.III.THE RESPONDENT'S UNFAIR LABOR PRACTICESIn its Decision and Determinationof Dispute, theBoard determinedthat the Respondentwas not en-titled bymeansproscribed by Section 8(b)(4)(D)of the Act to force or require the Employer to as-sign the work of the installation of fuel,lubricatingoil, pneumatic piping systems, including the settingand placementof associated tanks, piping systems,aircompressors,pneumaticliftsand pumps, atgasoline stationslocated within its geographic ju-risdictiontoitsmembers or employees itrepresents.The Board directed the Respondent tonotify theRegionalDirector in writing with respectto its intentionto comply with the Board's deter-mination.In its answerto the complaint, theRespondentadmitsthatithas not signified an in-tentto comply and indicates that it does not intendto comply.Section 10(k) of the Act requires that, if theRespondent has complied with the Board's deter-mination,the8(b)(4)(D)chargemustbedismissed.As the Respondent has not compliedwith the 10(k) determination, we turn now to themerits of the complaint which, as we have in-dicated, is concerned with whether the Respondenthas engaged in unfair labor practices in violation ofSection 8(b)(4)(D).The evidence in the 10(k) proceeding is clearand uncontradicted that the Respondent engaged inunlawful inducement and threats with the objectiveof forcing the Employer to assign the disputed workto its members rather than to the Employer's em-ployees who are represented by the OCAW. Thus,inFebruary 1968, Respondent'sagent,JosephSposito, claimed for the Respondent the work beingperformed by the Employer's employees at the Bor-man Food Stores, Inc., warehouse project, hereincalledBorman jobsite, and threatened the Em-ployer's general foreman with a picket line if theEmployer's employees continued to perform thiswork.Therewas a resulting work stoppage.Thereafter, during the latter part of April 1968,Respondent's agent, Jack Whitson, on two occa-sions, caused the Employer to stop work at the Bor-man jobsite. On the first occasion, Whitson claimedfor the Respondent the work being performed thereby the Employer's employees and threatened theEmployer with a picket line and a shutdown ofthe whole job if the Employer's employees con-tinued to work. As a result of this threat, arepresentative of the Borman Food Stores, Inc., or-dered the Employer's general foreman and its em-ployees off the job. On the second occasion, a dayor two later, the Employer's general foreman andemployees returned to the Borman jobsite, andWhitson again claimed the work for the Respon-dentand threatened the Employer's generalforeman, as well as representatives of Borman FoodStores, Inc., Smith & Andrews Construction Com-pany, and Mobil Oil Corporation, with a shutdownof the job. Whitson, on this occasion, also orderedplumbers employed by the McFarland-DormanPlumbing & Heating, Inc., to leave the Bormanjobsite, which they did. Other employees in varioustrades on this jobsite also stopped working, all ofwhich resulted in a representative of Borman FoodStores, Inc., again ordering the Employer's generalforeman and employees off the jobsite. In additionto the dispute at the Borman jobsite, it also appearsthat similar disputes involving the Employer andtheRespondent occurred elsewhere in the area.Thus, a representative of Coster-Kitti Company,which subcontracts to the Employer, testified thatin late April 1968 Respondent's agent, James Cum-mings, threatened a representative of Coster-KittiCompany with a refusal to let the plumbers workon any of its jobs where the Employer was working.For about 2 weeks thereafter, until a court injunc-tion was issued, the plumbers employed by Trevar-row, Inc., did not work on Coster-Kitti jobs wherethe Employer was working. By the foregoing con-duct, it is evident that the Respondent induced em-ployees of the McFarland-Dorman Plumbing &Heating, Inc., and Trevarrow, Inc., to engage in acessation of work, and that it threatened the Em-ployer, Borman Food Stores, Inc., Mobil Oil Cor-poration, Smith & Andrews Construction Com-pany,McFarland-Dorman Plumbing & Heating,Inc.,Coster-Kitti Company, and Trevarrow, Inc.,with the objective of forcing the Employer to assignthe disputed work to employees represented by theRespondent rather than to those represented by theOCAW. It is admitted that the Employer was notfailing to conform to an order or certification of theBoard determining the bargaining representativefor employees performing the disputed work. Insuch circumstances, Respondent's actions were un-lawful.Accordingly, we find that the Respondent, 480DECISIONSOF NATIONALLABOR RELATIONS BOARDby the conduct set forth above,has engaged inviolations of Section 8(b)(4)(i)and (ii)(D) of theAct.'IV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent set forth above,occurring in connection with the operations of theEmployer, Borman Food Stores, Inc., Mobil OilCorporation, Smith & Andrews Construction Com-pany,McFarland-Dorman Plumbing & Heating,Inc.,Coster-Kitti Company, and Trevarrow, Inc.,have a close, intimate, and substantial relation totrade, traffic, and commerce among the severalStates and tend to lead to labor disputes burdeningand obstructing commerce and the free flow ofcommerce.V.THE REMEDYHaving found that the Respondent has engagedin certain unfair labor practices, we shall order it tocease and desist therefrom and take certain affir-mative action designed to effectuate the policies ofthe Act.CONCLUSIONS OF LAW1.Respondent,Local 98,United Association ofJourneymen and Apprentices of the Plumbing andPipe Fitting Industry of the United States andCanada,AFL-CIO,isa labor organization withinthe meaning of Section2(5) of the Act.2.By engaging in, or inducing or encouragingemployees of McFarland-Dorman Plumbing &Heating,Inc., and Trevarrow,Inc., or of other per-sons engaged in commerce or in an industry affect-ing commerce to engage in, a strike or a refusal inthe course of their employment to use,manufac-ture,process, transport, or otherwise handle orwork on any goods, articles, materials,or commodi-tiesor to perform services;or by threatening,coercing,or restraining Parks Installation Com-pany, Borman Food Stores, Inc., Mobil Oil Cor-poration, Smith & Andrews Construction Com-pany,McFarland-Dorman Plumbing & Heating,Inc., Coster-Kitti Company, and Trevarrow, Inc., orother persons engaged in commerce or in an indus-try affecting commerce,where, in either case, anobject thereof is forcing or requiring Parks Installa-tion Company to assign the work of the installation'Although the General Counsel also has included allegations in the com-plaint that employees of Hertz Corporation, Standard Oil Company(Ohio), and Standard Oil Company (Indiana) were unlawfully induced andthat these same employers were also unlawfully threatened, we find onlyof fuel,lubricating oil, pneumatic piping systems,including the setting and placement of associatedstorage tanks,piping systems,aircompressors,pneumatic lifts and pumps,at gasoline service sta-tions located within the Respondent'sgeographicjurisdiction to members of the Respondent ratherthan to employees of the Employer represented byLocal 7-389,Oil, Chemical and Atomic WorkersInternational Union,AFL-CIO,where the ParksInstallation Company is not failing to conform to anorder or certification of the Board determining thebargaining representative for employees perform-ing such work,Respondent has thereby engaged inand is engaging in unfair labor practices within themeaning of Section 8(b)(4)(i) and(ii)(D) and Sec-tion 2(6) and(7) of the Act.3.Theaforesaid unfair labor practices are unfairlabor practices affecting commerce within themeaning of Section 2(6) and(7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended,and upon the entirerecord in this case,the NationalLaborRelationsBoard hereby orders that the Respondent, Local98,United Association of Journeymen and Ap-prentices of the Plumbing and Pipe Fitting Industryof the United States and Canada,AFL-CIO, andits officers,agents, and representatives,shall:1.Cease and desist from engaging in, or induc-ing or encouraging individuals employed by McFar-land-Dorman Plumbing & Heating,Inc.,andTrevarrow,Inc., or by other persons engaged incommerce or in an industry affecting commerce toengage in,a strike or a refusal in the course of theiremployment to use,manufacture,process, trans-port,or otherwise handle or work on any goods, ar-ticles,materials, or commodities or to perform anyservices; or threatening,coercing,or restrainingParks Installation Company,Borman Food Stores,Inc.,Mobil Oil Corporation,Smith & AndrewsConstructionCompany,McFarland-DormanPlumbing & Heating,Inc.,Coster-KittiCompany,and Trevarrow,Inc., or any other person engagedin commerce or in an industry affecting commerce,where in either case an object thereof is to force orrequire Parks Installation Company to assign thework of the installation of fuel, lubricating oil,pneumatic piping systems,including the setting andplacement of associated storage tanks,pipingsystems,aircompressors,pneumatic lifts andthe unlawful inducement of employees of, and threats to, those employersthat are fully supported by the testimonial evidence developed at the hear'ing under Sec l0(k) of the Act LOCAL98, PLUMBERS,AFL-CIO481pumps, at gasoline service stations located withinthe Respondent's geographic jurisdiction, to mem-bers of the Respondent rather than to employees ofParks Installation Company represented by Local7-389, Oil, Chemical and Atomic WorkersInterna-tional Union, AFL-CIO,unlessthe ParksInstalla-tion Company is failing to conform to an order orcertification of the Board determining the bargain-ing representative for employees performing suchwork.2.Take the following affirmative action whichthe Board finds will effectuate the policies of theAct:(a) Post at Respondent's business offices andmeeting halls copies of the attached notice marked"Appendix."2 Copies of said notice, on forms pro-vided by the Regional Director for Region 7, afterbeing duly signed by an authorized representativeof the Respondent, shall be posted by it immediate-ly upon receipt thereof, and be maintained by it for60 consecutive days thereafter, in conspicuousplaces, including all places where notices to mem-bers are customarily posted. Reasonable steps shallbe taken by Respondent to insure that said noticesare not altered, defaced, or covered by any othermaterial.(b) Sign and mail sufficient copies of said noticeto theRegionalDirector for Region 7 for postingby ParksInstallationCompany, Borman FoodStores, Inc.,Mobil Oil Corporation, Smith & An-drews Construction Company, McFarland-DormanPlumbing &Heating,Inc.,Coster-Kitti Company,and Trevarrow, Inc., if they are willing, at all loca-tions upon their premises where notices to theirrespective employees are customarily posted.(c)Notify the Regional Director for Region 7, inwriting, within 10 days from the date of this Order,what steps have been taken to comply herewith.Dorman Plumbing & Heating,Inc.,andTrevarrow,Inc., or any other persons engagedin commerce,or in an industry affecting com-merce to engage in, a strike or refusal in thecourse of their employment to use,manufac-ture,process, transport,or otherwise handle orwork on any goods, articles,materials,or com-moditiesor to perform any services; orthreaten,coerce,and restrain Parks Installa-tionCompany,Borman Food Stores, Inc.,Mobil Oil Corporation,Smith & Andrews Con-structionCompany,McFarland-DormanPlumbing & Heating,Inc.,Coster-KittiCom-pany,and Trevarrow,Inc., or any other per-sons engaged in commerce, or in an industryaffecting commerce,with the object of forcingor requiring Parks Installation Company to as-sign to employees represented by Local 98,United Association of Journeymen and Ap-prentices of the Plumbing and Pipe Fitting In-dustryof the United States and Canada,AFL-CIO,thework of installating fuel,lubricating oil, pneumatic piping systems, in-cluding the setting and placement of associatedstorage tanks, piping systems, air compressors,pneumatic lifts and pumps, at gasoline servicestations located within our geographic jurisdic-tion.LOCAL 98,UNITEDASSOCIATION OFJOURNEYMEN ANDAPPRENTICES OF THEPLUMBING AND PIPEFITTING INDUSTRY OF THEUNITED STATES ANDCANADA, AFL-CIO(Labor Organization)DatedBy2 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall be changed to read "PostedPursuant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National LaborRelations Board "APPENDIXNOTICE TO MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT engage in, induce, and en-courage individuals employed by McFarland-(Representative) (Title)This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecu-tive days from the date of posting and must not bealtered, defaced, or covered by any other material.Any questions concerning this notice or com-pliance with its provisions may be directed to theBoard's Office, 500 Book Building, 1249 Washing-tonBoulevard,Detroit,Michigan48226,Telephone 313-226-3200.